                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

WARREN EASTERLING,                             :   Case No. 3:13-cv-024
                                               :
       Plaintiff,                              :   Judge Timothy S. Black
vs.                                            :   Magistrate Judge Michael R. Merz
                                               :
OHIO ATTORNEY GENERAL,                         :
                                               :
       Defendant.                              :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRAGE JUDGE (Doc. 57)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Michael R. Merz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on October 22, 2018, submitted a

Report and Recommendation. (Doc. 57). Plaintiff Warren Easterling filed objections to

the Report and Recommendation on October 29, 2018. (Doc. 61).

       After reviewing the Report and Recommendation, Plaintiff’s objections, and the

record in this case, the Court finds that Plaintiff’s objections are not well-taken.

       Plaintiff first objects to the Report and Recommendations’ finding that the motion

for relief of judgment is untimely. (Doc. 61 at 2–3). This argument lacks merit. The

Report and Recommendation correctly found that, pursuant to Fed. R. Civ. P. 60(c), any

motion for relief of judgment under Fed. R. Civ. P. 60(b)(3) must be made within a year

of judgment. Here, Plaintiff’s motion was filed more than five years after judgment. On

that basis alone, Plaintiff’s motion for relief of judgment fails as a matter of law.


                                              1
       Plaintiff additionally objects to the Report and Recommendation because he

maintains that Ohio’s vexatious litigator statute, Ohio Rev. Code § 2323.52, is

unconstitutional. Plaintiff argues that because that statute is unconstitutional, there is no

valid judgment against him. This argument fails because, as the Magistrate Judge notes,

Ohio’s vexatious litigator statute has been upheld as constitutional. Hall v. Callahan, 727

F.3d 450 (6th Cir. 2013). Therefore, there was a valid judgment against Plaintiff as of

September 4, 2013.

       Finally, Plaintiff objects to the Report and Recommendation’s finding that his

motion for recusal should be denied because Plaintiff seemingly claims that Magistrate

Judge Merz is biased. (Doc. 61 at 4–6). There is no merit to this objection. In his

motion to recuse, Plaintiff alleges that the undersigned District Judge conspired with

District Judge Walter H. Rice to deprive Easterling of access to the courts by preventing

him from entering the Federal Building which houses the United States District Court for

the Southern District of Ohio in Dayton. Plaintiff’s only evidence of the alleged

conspiracy is that Judge Rice caused the undersigned Judge to receive copies of the Entry

Barring Easterling.

       First, the Court agrees with the Report and Recommendation’s finding that “the

notion that receipt of a copy of a court order proves one conspired with its author is utter

nonsense.” Second, the Report and Recommendation also correctly finds that Plaintiff’s

motion lacks any merit because 28 U.S.C. § 144 requires a party to file an affidavit of

personal bias and Plaintiff’s motion does not attach any such affidavit. (Doc. 57 at 4).



                                              2
The Court therefore agrees with the Magistrate Judge’s finding that Plaintiff’s motion for

recusal should be denied.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Doc. 61) should be and are hereby OVERRULED

and the Report and Recommendations (Doc. 57) should be and is hereby ADOPTED in

its entirety.

        Accordingly, for the foregoing reasons:

        1) Plaintiff’s motion for relief of judgment (Doc. 53) is DENIED

        2) Plaintiff’s motion for recusal (Doc. 54) is DENIED.


        IT IS SO ORDERED.

Date: ________________
           1/24/19                                 ________________________
                                                   Timothy S. Black
                                                   United States District Judge




                                             3
